1DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed February 22, 2021.  Claims 12-18,20-21 are pending, in which claims 20-21 have been newly added.  Claims 1-11 and 19 were cancelled. 
  
Claim Rejections - 35 USC § 112
Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re base claim 12:  Nowhere in the original specification describes, mentions and provides the support for the method of producing a plurality of conversion elements as recited in claim 12, by applying a plurality of conversion plates to an auxiliary carrier (as illustrated in Figures 1-4), and applying transparent elements 3 between the conversion plates 1 (Fig 2), wherein the transparent element (Figures 11-12 for such transparent element 4) has a cross section with a rounded end region followed by a rectangular dam region, said rectangular dam region faces a light entrance surface of the conversion plate and said rounded end region faces the radiation exit surface of the conversion plate.
As shown and described in Figs 9-12 (present specification at paragraphs 66-69) that the conversion element/plate (6 or 1 in Figs 10-12) is arranged on a radiation exist surface of the radiation-emitting semiconductor chip 10 (Fig 10, para 67-68), and in a next step, a transparent dam 4 is arranged on the side surfaces 9 of the conversion plate 1.
However, Figures 1-4 and related text describe another different embodiment, wherein the method comprises applying a plurality of conversion plates 1 to an auxiliary carrier 2 (Fig 1), and applying transparent elements 3 between the conversion plates 1, and then separating the composite of conversion plates and transparent elements along separation lines extending within the transparent elements 3 such that a plurality of conversion elements with the transparent not have a cross section with a rounded end region followed by a rectangular dam region, as shown in Figs 11-12.  Figures 1-4 and related text does not describe to applying transparent elements between the conversion plates, wherein the transparent element has a cross section with a rounded end region followed by a rectangular dam region (as shown in Figures 11-12), said rectangular dam region faces a light entrance surface of the conversion plate and said rounded end region faces the radiation exit surface of the conversion plate
Applicant appears to mix the method of producing a plurality of conversion elements as shown in Figures 1-4, in which the transparent element 4 (Fig 4) having a triangular in shape with the different method of producing an optoelectronic device as shown in Figures 9-12, in which the transparent element 4 (Figs 11-12) having a cross section with a rounded end region followed by a rectangular dam region.  

Re-claim 13: Nowhere in the original specification describes method of claim 3 for forming the transparent elements (Figures 11-12) having a cross section with a rounded end region followed by a rectangular dam region, as recited in claim 12, by the method as recited in claim 13 by applying a transparent liquid resin between the conversion plates, wherein the surface of the liquid resin forms a curvature (as shown in Figs 1-4), and a center of curvature lies outside of the transparent resin.

(Dependent claim 13 is also rejected as depending on rejected base claim)

 
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki (2017/0033267).
Re-claim 20, Tamaki teaches (at Figs 8A-8D, para 50,20-24; Fig 1B, para 20-32) a
method of producing a plurality of conversion elements comprising: applying a plurality of
conversion plates 20 (Fig 8B, para 50,20) to an auxiliary carrier (as shown in Fig 8B), applying
transparent elements 932,30 between the conversion plates 20 (Fig 8C), and separating the
composite of conversion plates and transparent elements along separation lines (Figs 8C-8D)
extending within the transparent elements 30 such that a plurality of conversion elements are
generated, wherein the transparent elements 30 are made of resin 932 (para 50).
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (2017/0033267) taken with Tangring (2019/0019783) and Chen (2018/0212118).
Tamaki teaches (at Figs 8A-8D, para 50,20-24; Fig 1B, para 20-32) the method of producing a plurality of conversion elements as applied to claim 20 and fully repeated herein.
Re-claim 21, Tamaki already teaches the transparent elements made of resin, but lacks detailing the transparent elements transmitting at least 95% of the electromagnetic radiation of the first wavelength range.
However, Tangring teaches (at paragraphs 58-61) transmitting of about at least 95% or 99% of the electromagnetic radiation of the first wavelength range.  Chen teaches the transparent member transmitting of about at least 90%  (para 38,49; Fig 2) of the electromagnetic radiation of the first wavelength range.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the transparent element of Tamaki by forming the transparent element to transmit up to at least 95% of the electromagnetic radiation of the first wavelength range, as taught by Tangring and Chen.  This is because of the desirability to provide an optoelectronic device which is able to transmit substantially all of the electromagnetic radiation, thereby improving the optical characteristic of the optoelectronic device.

	



Allowable Subject Matter
 Claims 14-18 are allowed
    

Response to Amendment  
Applicant's Amendment filed November 16, 2021 and remarks thereof with respect to claims 12-13,20-21 have been considered but are moot in view of the new ground(s) of rejection.
** Regarding claims 14-18:  Applicant’s convincing remarks filed November 16, 2021 have overcome the rejections of claims 14-18 in the last office action.  


*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822